DETAILED ACTION
This action is written in response to the remarks and amendments filed 6/16/21. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments. Additional arguments are also addressed below.
§103 –“Applicant respectfully submits Poon does not teach or suggest "managing operation of an asset or group of assets of interest" which includes a) historical data management module and b) real time data management module so as to generate a prediction for a monitored asset that "comprises at least one probability value associated with a likelihood that the operational outcome of interest will occur within a defined future period, where the operational outcome of interest is associated with an asset or group of assets ", as currently recited in Applicant's independent claims 1 and 14.” (Remarks, p. 13.)
The Examiner is not persuaded. The functionality of the recited method of claim 1 has not changed in any meaningful way by the addition of the historical data management module and the real time data management module. Rather, these are generic “black boxes” whose functionality is not specified and which are only generically “coupled to” the processor. The Examiner notes that an updated §103 rejection addressing the new limitations can be found infra.
§101 – “The Examiner's attention is respectfully directed to In Ex parte Lai, Appeal No. 2014- 000567 (PTAB Jan. 7, 2016), in which the applicant claimed "[a]n article of manufacture for run- time user control of system-generated content, comprising a tangible computer readable recordable medium containing one or more programs which when executed implement the steps of ... ." The examiner maintained a § 101 rejection because the claim "recites a 'tangible computer readable recordable medium.' The PTAB reversed the § 101 rejection because the preamble recited an "article of manufacture," meeting the first step of the § 101 analysis, and because the examiner failed to provide sufficient evidence to support the second step of the Alice analysis. In essence, since the preamble was directed to a statutory class of invention, the first prong was satisfied and, without evidence to support the second prong, the PTAB could not sustain the rejection. Applicant respectfully submits a system for "managing operation of an asset or group of assets of interest" which includes a) historical data management module and b) real time data management module is clearly directed to a statutory class of invention.” (Remarks, pp. 16-17.)
The Examiner is not persuaded for two reasons. (1) Ex parte Lai is not a precedential decision. (2) The § 101 rejection in that case pertained to an allegation that the claimed invention did not fall within one of the four statutory categories of invention. (In particular, the Examiner argued that the claim encompassed a transitory, propagating signal.) However, that is not the case here. Each of independent claims 1 and 14 falls within one of the statutory categories of invention, but is nevertheless is unpatentable under § 101 because it is directed to an abstract idea. See analysis in § 101 rejection below.
§101 – “Applicant respectfully submits at least the below emphasized features of independent claims 1 and 14, as currently presented, clearly can neither "be practically performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations" nor "...as a practical matter, be performed entirely in a human's mind (even if aided with pen and paper)" (as explicitly set forth in the October 2019 PEG Update): "managing operation of an asset or group of assets of interest" which includes a) historical data management module and b) real time data management module so as to generate a prediction for a monitored asset that "comprises at least one probability value associated with a likelihood that the operational outcome of interest will occur within a defined future period, where the operational outcome of interest is associated with an asset or group of assets ".” (Remarks, pp. 17-18.)
The Examiner is not persuaded. Although the human mind does not have a “historical data management module” or a “real time data management module”, the functionality performed by these modules is not specified in the claim. The Examiner alleges that the entirety of the recited functionality can be performed by the human mind (perhaps with the aid of pencil and paper).
§101 –“Assuming arguendo that the recitations of independent claim 1 are classified as an abstract idea (which they are not), Applicant additionally points out under the recently released January 2019 Patent Subject Matter Eligibility Guidance issued by the USPTO on January 4, 2019, the recitations of independent claims 1 and 14 are clearly "integrated in a practical application". The recitations of claims 1 and 14 are directed to an improved system for "managing operation of an asset or group of assets of interest" so as to generate a prediction for a monitored asset that "comprises at least one probability value associated with a likelihood that the operational outcome of interest will occur within a defined future period, where the operational outcome of interest is associated with an asset or group of assets" that uniquely includes both a) historical data management module and b) real time data management module, which is clearly "[a]n additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim" (as set forth in the January 2019 Patent Subject Matter Eligibility Guidance).” (Remarks, p. 18.)
The Examiner acknowledges the need to distinguish between “practical applications” as outlined in the 2019 PEG (which are patentable) and abstract ideas, which as “the basic tools of scientific and technological work” are not patentable. The following factors weighed into the Examiner’s finding that no practical application is recited:
There are no meaningful restrictions on what is or is not an “asset or group of assets”. These may include, for example, any “machine, system, or person” as outlined in the Applicant’s specification ([0019]). Consequently, the application of the recited method does not even seem to be restricted to any particular technology or problem solving area.
There are no meaningful restrictions on what is or is not an “operational outcome of interest”. For example, see Applicant’s specification at [0026]:
“non-limiting examples include specific events (e.g., machine failure versus non-failure), maintenance signals (e.g., changes in operational parameters over time), classes of events (e.g., high, medium, or low production yield), resource utilization, operational costs and the detection of patterns within some data specific to some phenomenon (e.g., machine deterioration pattern), operator engagement, operator responsiveness, operator accuracy (or lack thereof), along with many others.”
The Examiner notes that performing probability calculations—without meaningful restrictions on how they are being applied—seems to fall within the category of “basic tools of scientific and technological work”. This is true even for probability calculations with minor restrictions, e.g. those pertaining to a particular future window of time, or comparing probability values to a threshold.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are (in both independent claim 1 and independent claim 14):
“a historical data management module”; and
“a real time data management module”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitation of “comparing the first generated prediction with a plurality of prediction thresholds” , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. The claim recites “A method of managing operation of an asset”, yet there are no meaningful limitations on what the ‘asset’ may be, or what operation is being ‘managed’. The written description tells us that the asset may be “one or more of a machine, system, or person” ([0019]). As so defined, an ‘asset’ seems to encompass numerous disparate concepts, including toasters and space shuttles (both machines), the New York City Subway and the economy of the United States of America (both systems), the Pope and a garbage collector (both persons). Therefore, the problem being solved—i.e. managing an asset—is not any particular problem, but rather a large category of potential problems.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. The claim does not seem to require machine (computer) implementation. Although the claim recites several additional steps besides the mental process identified above, each of these is an insignificant extra-solution activity:
“providing a historical data management module” (insignificant pre-solution activity, i.e. specifying of an abstract ‘module’ with no clear functionality)
“providing a real time data management module” (insignificant pre-solution activity, i.e. specifying an abstract ‘module’ with no clear functionality)
“presenting a first generated prediction” (insignificant pre-solution activity, i.e. presenting input/non-processed data)
“presenting a notification to an operator” (insignificant post-solution activity, i.e. 
“where... an operator-generated input associated with the notification is receivable” (this passive verb phrase does not seem to require that any input is actually received as part of the recited method, therefore it is insignificant extra-solution activity)
“incorporating... input as updated source data” (insignificant post-solution activity, i.e. gathering additional data).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 14, which recite a system with functionality equivalent to that recited in claim 1. Although the claim recites that the recited functionality is performed by a system comprising a memory and a processor, these computing components are recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component.
This rejection applies equally to dependent claims 2-13 and 15-20. Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The additional limitations of the dependent claims are addressed briefly below:
Claims 2 and 15: “wherein the... operator-defined selection further comprises a third operator selection” (insignificant pre-solution activity, i.e. specification of received data).
Claims 3 and 16: “generating an outcome horizon” (additional mental process).
i.e. specification of received input data).
Claims 6 and 17: “wherein the operator input... initiates either... suppression of subsequent notifications.. [or] rerouting the notifications” (additional mental processes).
Claims 7 and 18: “wherein... the suppressed notification: is made visible... [or] is suppressed again... [or is] rerouted” (insignificant post-solution activity, i.e. handling displayed results).
Claims 8 and 19: “wherein the plurality of prediction thresholds are modifiable” (insignificant extra-solution activity, i.e. specification of received input data).
Claim 9: “wherein the operational outcome of interest includes one or more of a fault, a failure, energy use, [etc.]” (insignificant pre-solution activity, i.e. specification of problem domain of input and output data).
Claim 10: “wherein the asset or group of assets of interest are associated with a vehicle, industrial machine or industrial process” (insignificant pre-solution activity, i.e. specification of input data source/type).
Claim 11: “wherein the historical source data comprises information derived from... one or more sensors associated with an operating system [etc.]” (insignificant pre-solution activity, i.e. specification of input data source/type).
Claim 12: “wherein the one or more sensors comprise thermometers, hygrometers, [etc.]” (insignificant pre-solution activity, i.e. specification of input data source).
Claims 13 and 20: “wherein the notification comprises a lead time associated with an action” (insignificant post-solution activity, i.e. specification of information associated with results output).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 8-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poon (US 2011/0106510 A1, cited by Applicant on IDS dated 3/2/18), Sarda (US 2015/0323422 A1, cited by Applicant on IDS dated 3/2/18), Riland (US 2016/0343093 A1, cited by Applicant on IDS dated 3/2/18) and Wang (US 2017/0098376 A1, cited by Applicant on IDS dated 3/2/18).
Regarding claims 1 and 14, Poon discloses a method (and a related system comprising a memory and a processor, see [0163]) of managing operation of an asset or group of assets of interest, comprising:
providing a historical data management module;
Fig. 3, item 36: “Provide information on gearbox”.
providing a real time data management module;
Fig. 3, item 38 “Monitor one or more forces and/or one or more moments”.
providing at least one memory that stores computer-executable instructions; and
[0162] Memory. See also fig. 7.
providing at least one processor coupled to the historical data management module and real time data management module that, when executing on the computer-executable instructions, cause:

a. presenting a first generated prediction associated with an operational outcome of interest, where the first generated prediction:
[0159] "The ultimate result from the combined model-based diagnosis/CMS approach is the probability of failure of each component in a given period of time." [0154] system output.
i. comprises at least one probability value associated with a likelihood that the operational outcome of interest will occur within a defined future period, where the operational outcome of interest is associated with an asset or group of assets; and
[0159] “The ultimate result from the combined model-based diagnosis/CMS approach is the probability of failure of each component in a given period of time.” (Emphasis added.) The disclosed wind turbine gearbox is equivalent to the recited asset.
ii. is obtained from an analysis of historical source data by a prediction engine;
[0063] Aspects to the model may be based on empirical data. [0114]: “responses of the actual manufactured gearbox are detected and recorded”.
Sarda discloses the following further limitations which Poon does not seem to disclose explicitly:
b. comparing the first generated prediction with a plurality of prediction thresholds, where each of the plurality of prediction thresholds, independently, comprises an upper and a lower value defining a prediction range associated with a risk profile assigned to the operational outcome of interest, where at least one of the plurality of prediction thresholds comprises a prediction threshold of interest; ...
[0051] "A user of methods according to the present disclosure can designate, e.g., probabilities of 10% or less as being a "low risk" of failure, probabilities of 10%-30% as being a "medium risk" of failure, and probabilities of 30% or more as being a "high risk" of failure."; [0054] data output to user through I/0 device.
i. The notification provides the operator with information associated with a level of risk that the operational outcome of interest will occur within the defined future period
[0054] data output to user through I/0 device. [0052] “operating extension readiness metric 522 can include an economic benefit, an economic risk, a likelihood of failure (for machine 450 and/or the entire machine system 440), an engineering benefit, a recommended action, a over a particular length of time”. (Emphasis added.)
Riland discloses the following further limitations which neither Poon nor Sarda seems to disclose explicitly:
c. presenting a notification to an operator when the comparison indicates that the prediction threshold of interest has been reached or exceeded by the first generated prediction,
[0074] alerting a user when a probability threshold is met.
Wang discloses the following further limitations which neither Poon nor Sarda nor Riland seems to disclose explicitly:
ii. an operator-generated input associated with the notification is receivable from the operator, where the operator-generated input comprises one of at least two operator-defined selections, ([0149]) where the at least two operator-defined selections comprise:
1. a first operator-defined selection comprising operator input associated with an operator decision that the notification is accurate when applied to the current operation of the asset or group of assets and action on the notification should be scheduled; and
[0149] "After having received a notification, the user can rate the notification and may judge or comment on whether the notification was accurate Sl301."
2. a second operator selection comprising operator input associated with rejection of the notification, where the second selection results from determination by the operator that, in relation to the current operation of the asset or group of assets, the notification is incorrect or that the notification is correct, but that the operator will not currently schedule action to address the notification; and
[0149] "a negative rating may be given to a notification [by a user]".
iii. information associated with the operator-generated input is configured for use as source data in subsequent predictions generated by the prediction engine; and

d. incorporating at least a portion of the operator-generated input as updated source data in the generation of subsequent predictions from the prediction engine.
[0149] User can rate warning/notifications positively or negatively, and this information is used to reinforce or correct the model that generated the warning.
At the time of filing, a person of ordinary skill in the art would have found it obvious to combine the technique disclosed by Poon for measuring probability values for time-to-failure windows with that of Sarda for comparing probability values to various thresholds because provides for automatic decision making regarding, e.g., displaying an alert to a user. Likewise, it would have been obvious at the time of filing to display an alert to a user (as taught by Riland) because it will enable the user to avoid or mitigate the problem in the machine underlying the alert. Furthermore, at the time of filing, a person of ordinary skill in the art would have found it obvious to include the technique described by Wang for incorporating user feedback on alerts in the combined system above because it would allow the system to learn to give better alerts, e.g. alerts that are less likely to be false-positives.

Regarding claims 8 and 19, Sarda discloses their further limitation wherein the plurality of prediction thresholds are modifiable in response to an operator input.
[0051] user designated thresholds.

wherein the operational outcome of interest includes one or more of a fault, ([0025]) a failure, energy use, resource use, production quantity, production quality, compliance with required operational parameters, or an operational cost metric.

Regarding claim 10, Poon discloses its further limitation wherein the asset or group of assets of interest are associated with a vehicle, ([0096] motor vehicle gearbox) industrial machine or industrial process.

Regarding claim 11, Poon discloses its further limitation wherein the historical source data comprises information derived from:
a. one or more sensors associated with an operating system, hardware device, or machine; and
[0097] “sensors placed on the gearbox housing components”. The Examiner notes that a gearbox is a machine.
Sarda discloses the following further limitation which Poon does not seem to disclose explicitly:
b. recorded information associated with operation of the operating system, hardware device, or machine.
[0043] operating data performance history.

Regarding claim 12, Poon discloses its further limitation wherein the one or more sensors comprise thermometers, ([0017]) hygrometers, pressure sensors, ([0080] sound pressure) flow meters, vibration sensors, ([0017] vibration analysis) odometers, accelerometers, ([0080] measuring ammeters, voltmeters, power meters, digital multi-meters, digital imagers, microscopes, distance measurement devices, tackiness detectors, rigidity detectors, stiffness detectors, alignment detectors, pH detectors, GPS detectors, or combinations thereof.

Regarding claims 13 and 20, Poon discloses their further limitation wherein the notification comprises a lead time associated with an action addressing the operational outcome of interest of the notification.
[0002] “This allows users or operators to be alerted so that they can take remedial action before a costly or catastrophic failure occurs.".

Claims 2, 6-7, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poon (US 2011/0106510 A1, cited by Applicant on IDS dated 3/2/18), Sarda (US 2015/0323422 A1, cited by Applicant on IDS dated 3/2/18), Riland (US 2016/0343093 A1, cited by Applicant on IDS dated 3/2/18) and Wang (US 2017/0098376 A1, cited by Applicant on IDS dated 3/2/18), and Taxier (US 2017/0064412 A1, cited by Applicant on IDS dated 3/2/18).

Regarding claims 2 and 15, Taxier discloses its further limitation which neither Poon, Sarda, Riland, nor Wang seems to disclose explicitly wherein the at least two operator-defined selections further comprises a third operator selection comprising operator input associated with placing the notification in a watch queue for a period of time, wherein the third selection results from determination by the operator input that action on the notification can be delayed.
[0109] notification including “Snooze” and "Remind me later" options.


Regarding claims 6 and 17, Taxier discloses its further limitation which neither Poon, Sarda, Riland, nor Wang seems to disclose explicitly wherein the operator input of the second operator selection initiates either:
a. suppression of subsequent notifications for a period of time; or
b. re-routing the notification to a second operator for action thereupon.
[0109] The disclosed “snooze” or "remind me later” options are each equivalent to the recited “suppression... for a period of time” option.
The obviousness analysis of claim 2 applies equally here.

Regarding claims 7 and 18, Taxier discloses its further limitation which neither Poon, Sarda, Riland, nor Wang seems to disclose explicitly wherein the operator input of the second operator selection comprises a second prediction threshold of interest specified by the operator, and wherein the second operator selection initiates suppression of subsequent notifications until the second prediction threshold of interest is reached or exceeded, wherein when the second prediction threshold of interest is reached or exceeded, the suppressed notification:
a. is made visible to the operator for action thereupon; b. is suppressed again for a period of time; or c. re-routed to a second operator for action thereupon.
[0109] The disclosed “snooze” or "remind me later” options are each equivalent to the recited “suppression... for a period of time” option. 
At the time of filing, a person of ordinary skill in the art would have found it obvious to include a "remind me later" option" in the system of claim 1 because it would help the user to address the underlying problem at a more convenient time. 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poon (US 2011/0106510 A1, cited by Applicant on IDS dated 3/2/18), Sarda (US 2015/0323422 A1, cited by Applicant on IDS dated 3/2/18), Riland (US 2016/0343093 A1, cited by Applicant on IDS dated 3/2/18) and Wang (US 2017/0098376 A1, cited by Applicant on IDS dated 3/2/18), and Davis (US 2016/0231871 A1, cited by Applicant on IDS dated 3/2/18).

Regarding claims 3 and 16, Davis discloses its further limitation which neither Poon, Sarda, Riland, nor Wang seems to disclose explicitly further comprising generating an outcome horizon for the notification, wherein the outcome horizon comprises a period of time that the notification is available for presentation to the operator.
[0007] “However, such non-visual notifications are often only available for a finite period of time, e.g., often lasting only a few seconds after a notification event occurs, and the non-visual notifications are typically not repeated. As such, to check for pending notifications after the finite period of time has elapsed, a user must typically turn on the display of the device to view the notification panel or other appropriate location where the notifications are persistently displayed.” (Emphasis added.)
At the time of filing, a person of ordinary skill in the art would have found it obvious to
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Poon (US 2011/0106510 A1, cited by Applicant on IDS dated 3/2/18), Sarda (US 2015/0323422 A1, cited by Applicant on IDS dated 3/2/18), Riland (US 2016/0343093 A1, cited by Applicant on IDS dated 3/2/18) and Wang (US 2017/0098376 A1, cited by Applicant on IDS dated 3/2/18), Davis (US 2016/0231871 A1, cited by Applicant on IDS dated 3/2/18), and Salfner (“A survey of online failure prediction methods”, ACM Computing Surveys, vol. 42, no. 3, article 10, 2010, 42 pages.)
Regarding claim 4, Salfner discloses its further limitation neither Poon, Sarda, Riland, Wang, nor Davis seems to disclose explicitly which wherein the first generated prediction is associated with a prediction threshold indicating that the operational outcome of interest is likely to occur, and if the operational outcome of interest occurs prior to the end of the outcome horizon, the notification is identified as "positive prediction information."
P. 7, table 1: contingency table. A “true positive” event is equivalent to the recited “positive prediction information”.
At the time of filing, it would have been obvious to a person of ordinary skill to include failure prediction classification as taught by Salfner in the combined system of Poon/Sarda/Riland/Wang/Davis because feedback regarding the accuracy of previous predictions is likely to lead to improved prediction performance in the future.

wherein the first generated prediction is associated with a prediction threshold indicating that the operational outcome of interest is likely to occur, and if the operational outcome of interest does not occur prior the end of the outcome horizon, the notification is optionally identified as "negative prediction information."
P. 7, table 1: contingency table. A “false positive” (false warning) event is equivalent to the recited “negative prediction information”.
The obviousness analysis of claim 4 applies equally here.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124